Citation Nr: 9904114	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs.

The veteran's notice of disagreement with the assignment of a 
noncompensable evaluation for chondromalacia, right knee was 
received in April 1996.  The Statement of the Case was issued 
in May 1996 and the veteran responded with his substantive 
appeal in May 1996.  The Board then remanded the case for 
further development in August 1997.  The Board notes that the 
RO complied with the directives contained in that remand, as 
required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here the RO afforded the veteran an examination 
within the guidelines of Deluca v. Brown, 8 Vet. App. 202 
(1995).  The veteran was supplied with a supplement statement 
of the case in May 1998.


FINDING OF FACT

The veteran's chondromalacia, right knee is manifested by 
complaints of pain and clinical evidence of tenderness and 
crepitus; flexion is to 115 degrees and extension is to 0 
degrees; there is no x-ray evidence of degenerative changes, 
nor does the veteran suffer additional functional loss due to 
pain, fatigue, weakness, and incoordination, including during 
flareups, so as to limit flexion to 45 degrees and/or limit 
extension to 10 degrees.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a 10 percent 
evaluation for chondromalacia, right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5003, 5257, 
5260, 5261 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Once a veteran has 
presented a well-grounded claim, VA has a duty to assist him 
in developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  After reviewing the record, including 
additional development accomplished pursuant to the Board's 
August 1997 remand, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where the current severity of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

By decision dated January 1996, the RO granted the veteran 
service connection for chondromalacia, right knee.  The 
veteran was assigned a noncompensable rating for this 
disability.  The noncompensable evaluation remains in effect, 
and the veteran maintains that a higher rating is warranted.

The clinical record here consists of three VA examinations 
conducted to assess the severity of the veteran's right knee 
disability.  In August 1995, the veteran reported that he 
injured his right knee in boot camp and had a diagnosis of 
chondromalacia since that time.  He further reported that the 
knee was usually stiff in the morning but loosened up after 
he moved around.  The examiner found both of the veteran's 
knees to be normal without evidence of swelling.  The passive 
range of motion is normal bilaterally.  The examiner 
diagnosed the veteran with minor right knee pain.

In September 1995, the veteran underwent another VA 
examination for this claim.  The examiner characterized the 
veteran's gait as sprightly and unimpeded.  There was no 
swelling of either of the veteran's knees and both knees had 
a full range of motion.  The examiner did note audible and 
palpable crepitus of the right knee on forceful flexion and 
extension of the knee.  However, there was no restriction of 
motion of the knee and straight leg raising with the patient 
lying supine on the examining table could be done to full 
range of motion in either lower extremity, although there was 
some hesitation on the right side.  The knee and ankle jerks 
were equal and hyperactive.  The examiner concluded by 
finding that there were no striking abnormalities, except for 
the crepitus on the right knee.  X-rays showed a bipartite 
patella with the rest of the visualized bones being normal in 
appearance.  The joint spaces were well maintained, and there 
were no degenerative changes identified.  There was no 
evidence for joint effusion.  

The veteran underwent another VA examination in September 
1997 pursuant to the Board's August 1997 remand.  Again the 
veteran reported that he had injured his right knee while in 
basic training.  He states that he had an arthroscopy while 
in service and was told that he had chondromalacia of the 
right knee.  On physical examination, the examiner noted that 
straight leg raising could be carried to 70 degrees 
bilaterally and there was no sensory or motor deficit in 
either lower extremity.  Deep tendon reflexes of the lower 
extremities were present and symmetrical.  Examination of the 
right knee revealed a very mild effusion of the right knee 
with mild crepitus on motion of that knee.  There was also 
slight tenderness on palpation of the medial joint line and 
ligamentous stability of the knee was good.  The 
circumference of the thighs was symmetrical bilaterally.  The 
veteran's flexion of the right knee was 115 degrees with full 
extension at 0 degrees.

The veteran was diagnosed with chondromalacia of the right 
knee.  The examiner also noted the veteran's reports of being 
subject to swelling in the right knee, precipitated by sudden 
movement.  The examiner reported that this phenomenon would 
not necessarily result in loss of coordination but it could 
very likely cause excess fatigability and weakened movements 
at such times.  The severity of such manifestations could not 
be quantified except at the time of acute flare-ups.  There 
was, however, no evidence of thigh muscular atrophy, which 
frequently accompanies a knee disorder.  The examiner found 
that it was not possible to determine whether the veteran's 
complaints were credible, because he was not experiencing a 
flare-up at that time.  

The veteran and his representative contend that the veteran's 
right knee symptomatology, including crepitation, grinding 
and snapping of his knee each day accompanied by pain, 
warrant a compensable evaluation.  The veteran's 
representative also asserts that the September 1997 
examination was inadequate to the extent that the examiner 
relied on an x-ray accomplished during the September 1995 
examination without a new x-ray study. 

The veteran's disability has been rated analogously to 
Diagnostic Code 5003 of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, warrants a 10 percent evaluation; 
with the addition of occasional incapacitating exacerbations, 
a 20 percent evaluation is warranted.  38 C.F.R. Part 4, Code 
5003 (1998).

To begin with, the Board is unable to find any x-ray evidence 
of degenerative arthritis of the right knee so as to permit 
assignment of a compensable rating under Diagnostic Code 
5003.  Radiological examination in September 1995 revealed no 
degenerative changes.  While the Board acknowledges the 
contention offered by the veteran's representative that the 
September 1997 VA examination was inadequate because a new 
radiological study was not accomplished, the Board believes 
that a decision as to whether or not to subject an individual 
to another radiological study is medical in nature and the 
Board must assume that the examiner determined as a matter of 
medical judgment that another x-ray study was not warranted.  

The Board does note, however, that the September 1997 
examination did reveal some limitation of motion.  In this 
regard, flexion of the right knee was reportedly limited to 
115 degrees.  Normal flexion of the knee is to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 
address limitation of motion of the knee and provide that a 0 
percent rating will be assigned for flexion limited to 60 
degrees and extension limited to 5 degrees.  A 10 percent 
rating is warranted when flexion is limited to 45 degrees and 
extension is limited to 10 degrees.  It is readily clear from 
the medical evidence that the limitation of flexion to 115 
degrees shown at the time of the September 1997 examination 
does not meet the criteria for a compensable rating under 
Codes 5260, 5261. 

Moreover, the evidence also does not show that a compensable 
rating is otherwise warranted under the provisions of 38 
C.F.R. §§ 4.40, 4.45 and Deluca v. Brown, 8 Vet. App. 202 
(1995).  Granted, some mild effusion has been clinically 
noted along with mild crepitus and some slight tenderness.  
Moreover, a VA examiner has commented that the veteran's 
right knee disability could very likely result in excess 
fatigability and weakened movement during flareups.  However, 
there is no persuasive evidence to support a finding that 
such additional functional loss due to pain, weakness, 
incoordination and fatigue, including during flareups, would 
result in limitation of motion of sufficient degree to 
warrant a compensable rating.  In other words, while 
conceding that the veteran does experience some additional 
functional loss due to these factors on occasion, the 
preponderance of the evidence is nevertheless against a 
finding that the resulting loss of motion would approach the 
diagnostic criteria for a compensable rating.  

The Board also notes that the provisions of Diagnostic Code 
5257 would not warrant a compensable rating as there has been 
no showing of recurrent subluxation or lateral instability.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's disability.  His 
disability is not shown to cause marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitate frequent periods of 
hospitalization, or to render impracticable the application 
of the regular schedular standards so as to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

In reaching the above decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence so as to otherwise permit favorable resolution of 
the veteran's appeal.  In closing, the Board emphasizes to 
the veteran that he may always advance a new increased rating 
claim if the severity of his right knee disability increases 
in the future. 



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

